Dunkin, Ch.
delivered the opinion of the Court..
The principle on which the appellant insists is very well settled. In order to prevent the bar of the Statute of Frauds and Perjuries, although it is not necessary that the trust should be created by writing, it must be manifested and proved by writing — the acknowledgment must be “ by some writing signed by the party,” &c., Steere vs. Steere, 5 J. C. R. 1. The letter of the defendant to Furze states, in so many words, that the judgment was obtained by him “ as trustee for Mrs. Susan G. Brown,” and in his answer to the complainant’s former bill, he not only admits the trust, but indignantly repels the insinuation that he had, at any time, disavowed his fiduciary relation.
It is ordered and decreed, that the appeal be dismissed.
Johnston, Ch. and Caldwell, Ch. concurred.

Appeal dismissed.